Title: From George Washington to George Clinton, 14 April 1783
From: Washington, George
To: Clinton, George


                        
                            Dear Sir
                            Head Quarters 14th April 1783
                        
                        Impressed with the same Ideas as are mentioned in your Excellency’s Letter of Yesterday, I have this day
                            previous to the receipt of yours transmitted to Brigr Genl McLean, commandg in the District of Niagara, Copies of several
                            late Communications from Sir Guy Carleton—One of the Proclamations of the King of G. Britain for Cessation of Hostilities,
                            and a New York Newspaper, containg the Articles of general Pacification between all the Belligerent powers.
                        These Dispatches are put under Cover to Colo. Willet, with my Desire to him, that they should be sent, with
                            an Indian Runner, by the nearest Route, to Niagara—These papers, I hope, will answer the purposes mentioned by your
                            Excellency, without the Delay of sendg to Sir Guy Carleton.
                        The Disasters which are said to have happened to the Wyoming Settlement are mentioned to me by Report only—I
                            hope it is without foundation. I have the Honor to be With the highest Regard Dear Sir Your Excellency’s Most Obedient and
                            humble Servant
                        
                            Go: Washington
                        
                    